Citation Nr: 1733645	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  12-26 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of a carcinoma of the larynx. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel

INTRODUCTION

The Veteran had active service from February 1968 to September 1970.

This matter initially came before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, DC. 

The Veteran was afforded a videoconference hearing in November 2012 before the undersigned Veterans Law Judge. A transcript of the hearing was created and associated with the claims file.

This matter was previously before the Board in May 2015, at which time it was remanded for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.


FINDINGS OF FACT

1.  The Veteran's laryngeal cancer has not reoccurred and has not required therapeutic procedures since 2007.

2.  The Veteran's residuals of carcinoma of the larynx include adverse symptomatology that equates to hoarseness, dry mouth and throat, and obstructive sleep apnea.  

3.  The Veteran does not have hoarseness with thickening or nodules of cords, polyps, submucous infiltration, pre-malignant changes on biopsy, constant inability to speak above a whisper, constant inability to communicate by speech, or respiratory symptoms.  Significant respiratory impairment has not been demonstrated.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for carcinoma of the larynx, hoarseness, have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6819-6516 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required. There has been no allegation of notice error in this case. See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 2016).

Service treatment records are associated with claims file. All post-service treatment records identified by the Veteran have also been obtained. VA's duty to further assist the Veteran in locating additional records has been satisfied as to this issue. 

The Veteran has been afforded VA examinations in conjunction with his appeal. See 38 U.S.C.A. § 5103A (d); see also 38 C.F.R. § 3.159 (c)(4) (2016); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002). The Board finds the examinations are adequate for the purpose of determining service connection, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an adequate basis for the diagnosis and opinions rendered. See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Additionally, the requisite legal duties in the conduct of the hearing were complied with. During the November 2012 Board hearing, the Veterans Law Judge took necessary measures to identify the issue presented on appeal and posed direct questions to the Veteran designed to elicit information relevant to the disposition of his claim. 38 C.F.R. § 3.103 (c)(2) (2016).

The instant appeal has been previously remanded in May 2015 for additional development. There has been substantial compliance with the Board's remand directives, and adjudication of the appeal on this issue may proceed. See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Increased rating claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4 (2016). The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10 (2016).

The Veteran's carcinoma of the larynx is evaluated under the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6819, which governs malignant neoplasms of any specified part of the respiratory system. Under Diagnostic Code 6819, a 100 percent rating continues beyond the cessation of any surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure. Six months after the discontinuance of such treatment, the appropriate disability rating is determined by mandatory VA examination. If there has been no local recurrence or metastasis, the rating is based on residuals. 38 C.F.R. § 4.97, Diagnostic Code 6819.  Residuals can be rated under Diagnostic Code 6516, as will be set out below.

Here, a review of the medical evidence of record does not show that the Veteran's squamous cell carcinoma of the larynx has reoccurred since April 2007, when the final microsuspension laryngoscopy with excision of left vocal fold lesion was performed.  Indeed, the Veteran has undergone check-ups and repeat flexible fiber optic laryngoscopes; however, he has not had further radiation, chemotherapy, or biopsies. Notably on VA examination in October 2010 and in VA outpatient treatment records dated in April 2011, leukoplakia of the left true vocal cord was noted to have remained stable and the right cord was normal.

As noted above, a Note to Diagnostic Code 6819 specifies that, if there has been no local recurrence or metastasis, VA is to rate the Veteran's laryngeal cancer based on its residuals. 38 C.F.R. § 4.97. The Veteran has residual hoarseness and obstructive sleep apnea.  Therefore, the Board will consider ratings under the relevant Diagnostic Codes.  

Upon VA examination in July 2007 there were no obvious vocal cord lesions. Both cords were mobile and there were no obvious signs of laryngopharyngeal reflux. VA outpatient treatment records dated in April, June, and August of 2007 reveal no new symptoms. Although the Veteran had a raspy voice, there was no evidence of a tumor or mucosal abnormality. 

In July 2008, the Veteran's throat burning was attributed to his nonservice-connected s gastroesophageal reflux disease (GERD). In February 2008, there were no voice changes, dysphagia, or lesions. His vocal cords were mobile. Identical findings were found in September 2008 and December 2008, when it was additionally noted the Veteran's voice was clear.

The Veteran presented testimony before the Board in October 2009. He testified that he had residual hoarseness, throat dryness and soreness, difficulty swallowing food, and phlegm buildup. He further indicated that his phlegm was a little red at times. He denied any current radiation treatment. Although he testified that new lumps had been discovered in September 2009, treatment notes dated in April and September 2009 show that the Veteran was asymptomatic and without complaint. 

VA outpatient treatment records dated in December 2009 reveal the Veteran's voice was excellent. In March 2010, the Veteran was only intermittently hoarse; no voice changes were noted in April 2010.

Upon VA examination in October 2010, the Veteran's voice was audible. There were no lesions and both vocal folds were mobile. Again there were no obvious signs of the laryngopharyngeal reflux. The Veteran continued to be cancer free. The only residuals were the vocal and voice dysfunction (hoarseness/raspy voice). 

VA outpatient treatment records dated in July 2010, October 2010, and March 2011 show no voice change from baseline. There was no dysphagia or lesions. In April 2011, there was initial hoarseness. Leukoplakia of the left true vocal cord was stable with no interval changes.

In January and February 2012, the Veteran's voice was noted to be raspy but unchanged.  

At an April 2012 VA examination the examiner did not find evidence of chronic respiratory failure with carbon dioxide retention, cor pulmonale, or a required tracheostomy.  In a May 2012 treatment record, the Veteran stated that he noticed no voice change. 

The Veteran appeared at a Board hearing in November 2012.  The Veteran testified that his voice worsens throughout the day and that he ends in a whisper. He also stated he has difficulty swallowing and chewing and has a strong gag reflex. 

At a September 2015 VA examination the examiner did not find chronic respiratory failure with carbon dioxide retention or cor pulmonale, or that the Veteran required a tracheostomy.  

The Veteran was also afforded a VA examination for respiratory disorders in September 2015.  The Veteran reported that since his June 2012 VA examination, his hoarseness worsened and he has a constant daily raspiness and hoarseness to his voice.  He stated that after 15 to 20 minutes, his raspiness and hoarseness worsens and if he speaks for more than 30 to 45 minutes, he loses his voice completely.  He also reported a constant dry sensation to his throat.  

The examiner noted that the Veteran had chronic laryngitis and incomplete organic aphonia causing hoarseness.  The examiner did not find inflammation of the vocal cords or mucous membranes, thickening of cords, nodules of cords, submucous infiltration of vocal cords, or vocal cord polyps.  The Veteran also did not have laryngeal stenosis or complete organic aphonia.  He did not have a permanent tracheostomy, injury to the pharynx, vocal cord paralysis, or other pharyngeal or laryngeal condition.  The examiner noted that the Veteran underwent multiple surgeries in 2005 through 2007 to excise a malignant tumor from his vocal cord.  No malignancy or treatment has been shown since that time.  A February 2014 laryngeal endoscopy showed no "findings concerning for cancer."

After a review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for an increased rating.  

Diagnostic Code 6516 provides a 10 percent rating for chronic laryngitis when there is hoarseness with inflammation of cords or mucous membrane. A 30 percent rating is provided for chronic laryngitis with hoarseness, with thickening or nodules of 

cords, polyps, submucous infiltration, or pre-malignant changes on biopsy. 38 C.F.R. § 4.97.

Though the Veteran maintains that he is unable to speak above a whisper and loses his voice after 30 minutes, this has not been objectively reflected in the medical evidence of record, to include VA examinations and VA outpatient treatment records.  In fact, the Veteran stated that he ends the day in a whisper or a lost voice but is otherwise able to speak normally, albeit with rapines and hoarseness.  The VA examination reports also do not show thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy to warrant the higher 30 percent rating.  

The Board has also considered ratings for aphonia and stenosis of the larynx.  Diagnostic Code 6519 contemplates complete organic aphonia and Diagnostic Code 6520 pertains to larynx, stenosis of, including residuals of laryngeal trauma (unilateral or bilateral). While the Veteran is hoarse neither the Veteran nor a medical professional has described it as an inability to communicate by speech or speak above a whisper, thus, a rating in excess of 10 percent is not warranted under Diagnostic Code 6519. Additionally, the Veteran did not evidence respiratory symptoms; therefore, a rating in excess of 10 percent under the Diagnostic Code 6520 is not warranted.  Finally, The Board acknowledges the Veteran complained that hoarseness was worsening; however, the VA examiner described the Veteran's voice as hoarse. Therefore, while the Veteran's hoarseness may have worsened over time it does not appear to have worsened to the point where it would be described as a constant inability to speak or speak above a whisper.

For the reasons set forth above, the evidence preponderates against the claim.  As such the doctrine of reasonable doubt is not for application.  38 C.F.R. § 3.102.


ORDER

A rating in excess of 10 percent for residuals of a carcinoma of the larynx is denied. 


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


